DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 and 12/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “each cooling hole” in line 2 of the claim.  It is not clear if the applicant is referring it to the cooling hole located inward or outward in a radial direction from the axle.  Appropriate correction is required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (CN 205503816 U) in view of Peng (CN 205190579 U) and Katagiri et al. (US 4,317,508).
Regarding claim 1, Tian discloses a vehicle braking system (fig. 1) comprising a splash guard (note the guard shown in fig. 1) adjacently arranged on a knuckle while facing a sliding part of a disc-shaped rotor that rotates about an axle (note the title and the abstract), 
made of a plate-shaped member, and 
formed in a shape linearly symmetrical with respect to a symmetrical axis that is a straight line located on the plate surface and intersecting the axle (note the axis of the guard shown in fig. 1 and the abstract).
Tian fails to disclose a plurality of cooling holes each being a through-hole penetrating through a plate surface as recited in the claim.  However, each of Peng and Katagiri et al. discloses similar guard comprising a plurality of cooling holes each being a through-hole penetrating through a plate surface of the guard.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the guard of Tian to provide a plurality of cooling holes (note 3 of Peng and 25 of Katagiri et al.) each being a through-hole penetrating through a plate surface as taught by each of Peng and Katagiri et al. will allow cooling of the brake members while preventing any water and mud inhaled with the air from attaching to the brake members and thus prolonging the life of the brake members.   
Re-claim 2, Tian discloses the symmetrical axis (note the axis of the guard shown in fig. 1 and the abstract) is set to, in a vehicle width direction (note the left to right direction in fig. 1), overlap a knuckle arm extending from the knuckle, and to pass through the axle and a central portion of a caliper  (although not shown but it is understood that the brake caliper goes between the portions 11 and 12 of the guard as shown in fig. 1) arranged to straddle the sliding part of the rotor in a plate thickness direction.
Re-claim 3, Tian in view of Peng discloses all claimed limitations including a plurality of cooling holes are set such that an opening area of the cooling hole located outward in a radial 
Re-claim 4, Tian in view of Katagiri et al. discloses all claimed limitations including a plurality of cooling holes in a portion of the splash guard which faces a portion of the rotor located further inward in the radial direction than the sliding part (note 25 in fig. 2 of Katagiri et al.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the guard of Tian to provide a plurality of cooling holes as taught by Katagiri et al. will allow cooling of the brake members while preventing any water and mud inhaled with the air from attaching to the brake members and thus prolonging the life of the brake members.   

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (CN 205503816 U) in view of Peng (CN 205190579 U) and Katagiri et al. (US 4,317,508), and further in view of Takashi (JP 59200821 A). 
Regarding claim 5, the modified guard of Tian as set forth above discloses all claimed limitations but fails to show any cross-view of the splash guard, wherein the splash guard includes a radial-direction offset part formed in such a way that a portion of the plate surface facing the sliding part of the rotor and extending from a radially-inner peripheral edge to a radially-outer peripheral edge of the splash guard is offset in a direction in which a clearance between the plate surface and the sliding part becomes wider.  However, Takashi discloses the splash guard includes a radial-direction offset part (note the groove portion of the guard 22 adjacent to the notch part 28 as shown in fig. 2) formed in such a way that a portion of the plate 
Regarding claims 6-7, the modified guard of Tian in view of Takashi as set forth above discloses all claimed limitations including the notch parts (note 11 and 12 of Tian) cut along an external shape of the caliper, and 
a groove-shaped circumferential-direction offset part (note the groove portion 30 in fig. 1 of Takashi) extending from the notch part to the radial-direction offset part, and formed by offsetting the plate surface in the direction in which the clearance between the plate surface and the sliding part becomes wider (note the distance between the guard 30 and the rotor 10 as shown in fig. 1 of Takashi).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the guard of Tian to provide radial-direction offset part as taught by Takashi will allow better cooling of the brake members while preventing any water and mud inhaled with the air from attaching to the brake members and thus prolonging the life of the brake members.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657